DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 12/11/2020.
Claims 1-20 are pending of which claims 1, 8 and 16 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8  recites “neighboring cells having a second number”. It appears some element are missing after “number” to make it complete. Thus claim 8 is objected as being incomplete for omitting essential elements.  
It is noted that a review of claim 16 include “number of interfering neighboring cells…” as probably the missing elements. 

Appropriate correction is required.
Allowable Subject Matter
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “set a contiguous frequency resource allocation for the receiver from a first number of predetermined frequency reuse patterns based on a ranked plurality of neighboring cells having a second number; and  communicate the contiguous frequency resource allocation to a plurality of user equipment”, as substantially described in independent claim(s) 8.  These limitations, in combination with the remaining limitations of claim(s) 8, are not taught nor suggested by the prior art of record.
Claims 9-15 are also allowed because claim 9-15  depend respectively from claim 8 that I indicate above as allowable.

The prior art of record fails to teach “rank a first number of interfering neighboring cells from a plurality of neighboring cells based on downlink signaling; generate a second number of contiguous frequency reuse patterns for uplink signaling; and  provide the second number of contiguous frequency reuse patterns to the plurality of neighboring cells”, as substantially described in independent claim(s) 16.  These limitations, in combination with the remaining limitations of claim(s) 16, are not taught nor suggested by the prior art of record.
Claims 17-20 are also allowed because claim 17-20 depend respectively from claim 16 that I indicate above as allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goransson(US 2005/0070285) and in view of Maciel et al (US 2015/0312911).
Regarding claim 1, Goransson’285 discloses a method of performing uplink interference management, comprising: 
collecting a plurality of downlink signal quality measurements(see para.0010, which discusses downlink signal quality measurements associated with broadcast transmission from neighboring base stations are detected by the mobile station and reported to the radio network) from a corresponding plurality of user equipment(see para.0034, which discuses RNC collects signal quality measurements made by mobile stations as plurality of user equipments based on downlink, common pilots transmissions from neighboring base stations, see para.0010, para.0029); and
identifying a plurality of neighboring cells based on the plurality of downlink signal quality measurements(see, para.0029, which discusses the RNC receives signal quality measurements reports from mobile stations for downlink common pilot transmissions received from neighboring base stations, see para.0034, which discuses RNC collects signal quality measurements made by mobile stations as plurality of user equipments based on downlink, common pilots transmissions from neighboring base stations, see also para.0031, thus identifying since RNC received downlink measurements of neighboring base stations from mobile stations). 
As discussed above, although Goransson’285 discloses resources allocated (see para.0014), Goransson’285 does not explicitly show the use of “allocating a contiguous frequency resource for uplink signaling; and assigning the contiguous frequency resource to the corresponding plurality of user equipment” as required by present claimed invention.  However, including “allocating a contiguous frequency resource for uplink signaling; and assigning the contiguous frequency resource to the corresponding plurality of user equipment” would have been obvious to one having ordinary skill in the art as evidenced by Maciel’911.
In particular, in the same field of endeavor, Maciel’911 teaches the use of allocating a contiguous frequency resource for uplink signaling(see abs & see para.0009-0010, which discusses assigns frequency resources to MTs in SC-FDMA uplink…frequency resource is a set of one or more contiguous subcarriers, see para.0029, which discuses contiguous frequency resources allocated to each MT are then group or clustered); and assigning the contiguous frequency resource to the corresponding plurality of user equipment(see para.0029, which discuses contiguous frequency resources allocated to each MT are then group or clustered, see abs & see para.0009-0010, see fig.8, 220- 240).
In view of the above, having the system of Goransson’285 and then given the well-established teaching of Maciel’911, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Goransson’285 to include “allocating a contiguous frequency resource for uplink signaling; and assigning the contiguous frequency resource to the corresponding plurality of user equipment” as taught by Maciel’911, since Maciel’911 stated in para.0052+ that such a modification would provide an efficient system that provides a solution to the resource allocation problem in the SC-FDMA uplink scenario with much lower worst-case computational complexity and reasonable performance losses compared to the first method presented in the '934 patent. Additionally, embodiments of the present invention provide a solution to the resource allocation problem in the SC-FDMA uplink scenario with lower worst-case computational complexity and better performance results than the second method presented in the '934 patent. Accordingly, the inventive method provides a practical solution yielding good performance with only affordable computational complexity.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goransson(US 2005/0070285) in view of Maciel et al (US 2015/0312911) and further in view of Zhang et al (US 2021/0409095).
Regarding claim 2, as discussed above, although the combination of Goransson’285 and Maciel’911 discloses collecting a plurality of downlink signal quality measurements(Goransson’285, see para.0034, which discuses RNC collects signal quality measurements made by mobile stations as plurality of user equipments based on downlink, common pilots transmissions from neighboring base stations, see para.0010, para.0029), the combination of Goransson’285 and Maciel’911 does not explicitly show the use of “the plurality of downlink signal quality measurements comprises Reference Signal Received Power (RSRP) measured on an Orthogonal Frequency Division Multiple Access (OFDMA) signal” as required by present claimed invention.  However, including “the plurality of downlink signal quality measurements comprises Reference Signal Received Power (RSRP) measured on an Orthogonal Frequency Division Multiple Access (OFDMA) signal” would have been obvious to one having ordinary skill in the art as evidenced by Zhang’095.
In particular, in the same field of endeavor, Zhang’095 teaches the use of the plurality of downlink signal quality measurements comprises Reference Signal Received Power (RSRP) measured(see para.0077, which discusses UE may determine signal measurements, such as reference signal received power RSRP, see para.0100, which discusses DL channel measurements(i.e. RSRP…), thus comprising RSRP) on an Orthogonal Frequency Division Multiple Access (OFDMA) signal(see para.0042,which discusses the techniques and apparatus may be used for wireless communication network such as …OFDMA…).
In view of the above, having the combined system of Goransson’285 and Maciel’911 and then given the well-established teaching of Zhang’095, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Goransson’285 and Maciel’911 to include “the plurality of downlink signal quality measurements comprises Reference Signal Received Power (RSRP) measured on an Orthogonal Frequency Division Multiple Access (OFDMA) signal” as taught by Zhang’095, since Zhang’095 stated in para.0055+ that such a modification would provide a mechanism for declaring an RLF when operation in full-duplex mode.
Regarding claim 3, as discussed above, although Goransson’285 discloses resources allocated (see para.0014), Goransson’285 does not explicitly show the use of “wherein the contiguous frequency resource for uplink signaling enables Single-Carrier Frequency Division Multiple Access (SC-FDMA) signaling” as required by present claimed invention.  However, including “wherein the contiguous frequency resource for uplink signaling enables Single-Carrier Frequency Division Multiple Access (SC-FDMA) signaling” would have been obvious to one having ordinary skill in the art as evidenced by Maciel’911.
In particular, in the same field of endeavor, Maciel’911 teaches the use of wherein the contiguous frequency resource for uplink signaling enables Single-Carrier Frequency Division Multiple Access (SC-FDMA) signaling (see abs & see para.0009-0010, which discusses assigns frequency resources to MTs in SC-FDMA uplink…frequency resource is a set of one or more contiguous subcarriers, see para.0029, which discuses contiguous frequency resources allocated to each MT are then group or clustered, see fig.8, 220- 240).
In view of the above, having the system of Goransson’285 and then given the well-established teaching of Maciel’911, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Goransson’285 to include “allocating a contiguous frequency resource for uplink signaling; and assigning the contiguous frequency resource to the corresponding plurality of user equipment” as taught by Maciel’911, since Maciel’911 stated in para.0052+ that such a modification would provide an efficient system that provides a solution to the resource allocation problem in the SC-FDMA uplink scenario with much lower worst-case computational complexity and reasonable performance losses compared to the first method presented in the '934 patent. Additionally, embodiments of the present invention provide a solution to the resource allocation problem in the SC-FDMA uplink scenario with lower worst-case computational complexity and better performance results than the second method presented in the '934 patent. Accordingly, the inventive method provides a practical solution yielding good performance with only affordable computational complexity.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goransson(US 2005/0070285) and in view of Maciel et al (US 2015/0312911) and further in view of Luo et al (US 2010/0105406).
Regarding claim 4, as discussed above, although the combination of Goransson’285 and Maciel’911 discloses contiguous frequency resource is allocated (Maciel’911, see para.0029, which discuses contiguous frequency resources allocated to each MT are then group or clustered), the combination of Goransson’285 and Maciel’911 does not explicitly show the use of “the contiguous frequency resource is allocated from a first number of predetermined frequency reuse patterns” as required by present claimed invention.  However, including “the contiguous frequency resource is allocated from a first number of predetermined frequency reuse patterns” would have been obvious to one having ordinary skill in the art as evidenced by Luo’406.
In particular, in the same field of endeavor, Luo’406 teaches the use of the contiguous frequency resource is allocated from a first number(see fig.5, which shows contiguous subband allocate to sector of localized FFR pattern & see para.0060, which shows and discusses subbands assigned to a sector are contiguous and occupy specific frequency interval in localized FFR as first number) of predetermined frequency reuse patterns(see fig.5A. & see para.0060, of fractional frequency reuse(FFR) patterns as predetermined frequency reuse patterns …including localized FFR and delocalized FFR).
In view of the above, having the combined system of Goransson’285 and Maciel’911 and then given the well-established teaching of Luo’406, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Goransson’285 and Maciel’911 to include “the contiguous frequency resource is allocated from a first number of predetermined frequency reuse patterns” as taught by Luo’406, since Luo’406 stated in para.0009+ that such a modification would provide a system that mitigates inter-cell interference and effect inter-cell power control in the presence of FFR in order to improve communication.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goransson(US 2005/0070285) and in view of Maciel et al (US 2015/0312911) and in view of Luo et al (US 2010/0105406) and further in view of Chiang et al (2015/0133129).
Regarding claim 5, as discussed above, although the combination of Goransson’285,  Maciel’911 and Luo’406 discloses the plurality of neighboring cells (Goransson’285, see abs, see fig.2), the combination of Goransson’285,  Maciel’911 and Luo’406 discloses the plurality of neighboring cells (see abs, see fig.2) does not explicitly show the use of “ranking a second number of interfering neighboring cells from the plurality of neighboring cells” as required by present claimed invention.  However, including “ranking a second number of interfering neighboring cells from the plurality of neighboring cells” would have been obvious to one having ordinary skill in the art as evidenced by Chiang’129.
In particular, in the same field of endeavor, Chiang’129 teaches the use of ranking a second number of interfering neighboring cells from the plurality of neighboring cells(see para.0042, which discusses each cluster represent an interference group such that the radio nodes within the same cluster interfere with each other strongly than with radio nodes in other clusters, see fig.5, which each cluster with number of interfered node & see para.0043, which discusses three clusters, where the solid lines between nodes indicate strong interference and dashed lines indicate weak interference, thus ranking since radio nodes within the same cluster interfere with each other strongly than with radio nodes in other cluster, see also para.0063, which discusses FFR patterns for uplink…see para.0064, which discusses uplink cell edge resources can be allocated as a contiguous set of resource blocks to accommodate a single carrier uplink physical layer in LTE).
In view of the above, having the combined system of Goransson’285,  Maciel’911 and Luo’406 and then given the well-established teaching of Chiang’129, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Goransson’285,  Maciel’911 and Luo’406 to include “ranking a second number of interfering neighboring cells from the plurality of neighboring cells” as taught by Chiang’129, since Chiang’129 stated in para.0004+ that such a modification would provide improvements in cell-edge user performance are desirable, particularly when small cells are employed.
Regarding claim 6, as discussed above, although the combination of Goransson’285,  Maciel’911 and Luo’406 discloses the plurality of neighboring cells (Goransson’285, see abs, see fig.2), the combination of Goransson’285,  Maciel’911 and Luo’406 discloses the plurality of neighboring cells (see abs, see fig.2) does not explicitly show the use of “wherein the first number is greater than the second number” as required by present claimed invention.  However, including “wherein the first number is greater than the second number” would have been obvious to one having ordinary skill in the art as evidenced by Chiang’129.
In particular, in the same field of endeavor, Chiang’129 teaches the use of wherein the first number is greater than the second number (see para.0042, which discusses each cluster represent an interference group such that the radio nodes within the same cluster interfere with each other strongly than with radio nodes in other clusters, see fig.5, which shows each cluster with number of interfered node  & see para.0043, which discusses three clusters, where the solid lines between nodes indicate strong interference and dashed lines indicate weak interference, see para.0046, which discusses various FFR patterns as first number of FFR pattern for each cluster, see fig.6, se also para.0059, which discusses Further FFR patterns may be reassigned within the corresponding cluster,  thus the number of FFR patterns is greater the second number of interfering neighboring cells since each cluster represent an interference group such that the radio nodes within the same cluster interfere with each other strongly than with radio nodes in other cluster and each cluster associated with various/further PFR patterns).
In view of the above, having the combined system of Goransson’285,  Maciel’911 and Luo’406 and then given the well-established teaching of Chiang’129, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Goransson’285,  Maciel’911 and Luo’406 to include “wherein the first number is greater than the second number” as taught by Chiang’129, since Chiang’129 stated in para.0004+ that such a modification would provide improvements in cell-edge user performance are desirable, particularly when small cells are employed.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goransson(US 2005/0070285) and in view of Maciel et al (US 2015/0312911) and further in view of Osterling et al (US 2010/0069063).
Regarding claim 7, as discussed above, although the combination of Goransson’285 and Maciel’911 discloses collecting a plurality of downlink signal quality measurements(see para.0010 & see fig.8, which discusses base station clusters contiguous frequency resource allocated to the mobile. The base station then iteratively groups and reallocates the VRs according to predetermined rules until the resource allocation satisfies the adjacency constraint, see para.0029, which discuses contiguous frequency resources allocated to each MT are then group or clustered), the combination of Goransson’285 and Maciel’911 does not explicitly show the use of “re-allocating the contiguous frequency resource responsive to determining a subsequent resource conflict with at least one other cell of the plurality of neighboring cells” as required by present claimed invention.  However, including “re-allocating the contiguous frequency resource responsive to determining a subsequent resource conflict with at least one other cell of the plurality of neighboring cells” would have been obvious to one having ordinary skill in the art as evidenced by Osterling’063.
In particular, in the same field of endeavor, Osterling’063 teaches the use of re-allocating the contiguous frequency resource(see para.0067 & see para.0069-0070, which discusses the second base station reallocate resources, see para.0063, each mobile terminal has one or more contiguous block allocated for communication, see fig.9 & reallocating contiguous frequency resource A due to conflict /disturb resource(s) in fig.8) responsive to determining a subsequent resource conflict with at least one other cell of the plurality of neighboring cells(see para.0067, which discusses responsive to the intended resource allocated for mobile terminal 4 conflict with the intended allocation for the existing mobile terminals B, C, D, EK F ang G, that are allocated resources in second cell as disclosed in para.0066, the second base station reallocate resources, which are contiguous as shown in fig.9, see fig.1, which shows plurality of neighboring cells 6 as first and 8 as second base stations, see fig.1-10).
In view of the above, having the combined system of Goransson’285 and Maciel’911 and then given the well-established teaching of Osterling’063, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Goransson’285 and Maciel’911 to include “re-allocating the contiguous frequency resource responsive to determining a subsequent resource conflict with at least one other cell of the plurality of neighboring cells” as taught by Osterling’063, since Osterling’063 stated in para.0007+ that such a modification would provide a technique that can mitigate the effect of mobile terminals disturbing neighbouring cells.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474